Title: To George Washington from Brigadier General Lachlan McIntosh, 13 April 1777
From: McIntosh, Lachlan
To: Washington, George

 

sir,
savannah [Ga.] 13th April 1777.

Altho’ I am just going off for East Florida with our Troops, & have not any Returns by me now, as I have hitherto regularly Sent th[e]m to General Lee, & Since his departure to Brigr General Howe in Charles town, I cannot avoid this opportunity of giving you some account of our present Situation & Circumstances in this state. Our present Military Force is between Seven & Eight hundred Men. the first Regiment of Infantry were Inlisted chiefly for twelve Months, are mostly discharg’d & have about 200. Men. the Second Regiment have been recruiting in Virginia Since July last & said to have 400. Men, about 250 of whom are very lately arrived here. the third Regiment I am informed are near the Same strength, & upon their March, but not above twelve of them come in Yet.
As we cannot expect many Men this Side of Virginia or North Carolina, the distance & other Inconveniencys are so great that it makes the recruiting Service extremely Tedious. Officers were appointed the last session of our Convention for a Fourth Regiment of Foot, but God knows when they can be raised.
Our Light Horse were originaly Independent Companys upon provincial Establishment, under very bad Regulations, & Since they were under my Command after they were made Continentals, & Regimented I find much trouble to get them in any degree of order, or proper Returns of them, tho’ I have tryed almost every Method, as they are detached at different posts around the state to protect our out Settlements, & the little disciplin they were used to, they are now between three & four hundred Men but very badly Horsed, which are hard to be got here, very ordinary, & their price as well as every thing else so extravagantly high, that the pay of twelve Dollars ⅌ Month will not afford to purchase Good Horses & Ration them.
The 17th Feby last Colo. Fuser with 150. regulars & 120 Horsemen & abot 60 Indians under the Command of Colo. Brown from Augustine took one of our out posts upon the River sattilla, to the so. ward, with 70 Men, as their provisions & Amunition were exausted, and partys of the Enemy advanced to the River Alatamaha 25 Miles farther North, where I met them with the remains of the first Battalion (as non of the Second had then arrived) & prevented their crossing that River, & entering or doing any Mischeif in our Settlements, with the Loss of only twelve Men.
I am just cured of a wound I received there, & ready to march into East Florida at the desire of our Council to retaliate, & endevour to distress the Castle of Augustine if possible, which is said to be Garrisond

by about 1000 Men, tho’ I doubt our Force will be too Small, as most of our Light Horse are wanted at their several stations, to protect our out settlements from the Insults of the Savages, who have been very troublesome, & killed Several people in different parts of the state within this Six Months past. We are under great apprehensions this Summer, of a General Warr with the Indian[s] through the Instigation & Encouragement given them by our Enemys in East & West Florida. & if the Several Tribes Unite, our Commissy Mr Galphin Says they will make near 20,000 Gun Men. for further particulars in these & other Matters in our state I must begg Leave to refer you to the bearers, Doctor Houstoun Surgeon of our first Battalion, going for his health, & Raymond Demeré Esqr. who acted a short time as my Brigade Major, & is going to see Some Service in your Camp both of whom I take the Liberty to recommend to your Notice and are particularly acquainted with every Civil & Military Matter here. I should be glad to have your Commands & directions when Convenient, & have many things to Mention respecting the Service which I must refer to another Opportunity. I have the Honor to be respectfully & truly, Your Excellencys most obt Hble servt

Lachn McIntosh
Brigr Genl Georgia

